DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 11/10/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2013/0130415 to Ahn et al. (from hereinafter Ahn).
Regarding Claim 1, Ahn teaches a semiconductor device (e.g. although Figs. 2-14 & 16-21 are all relevant, only Figs. 4-5 are reproduced below for convenience), comprising: 
a fuse (e.g. 30; see Figs. 4-5 and ¶ [0025-33]) including a first fuse head (e.g. bottom contact structure 40 below fuse 30; see ¶ [0026, 31, 38]), a second fuse head (e.g. top contact structure 40 above fuse 30; see ¶ [0026, 31, 38]), and a fuse area (30) positioned between the first fuse head (bottom 40) and the second fuse head (top 40); and 
a transistor (e.g. “test element group” TEG1 10; see Figs. 4-5 and ¶ [0025] teaching “test element 10 may include… a P channel transistor for a logic gate, an N channel transistor for a logic gate, a field N channel transistor, a field P channel transistor, a capacitor for a logic gate, a contact chain or resistor, but is not limited thereto”) electrically coupled to the first fuse head (bottom 40); 
wherein the first fuse head (bottom 40), the second fuse head (top 40), the fuse area (30), and the transistor (TEG1 10) together form a detecting structure (e.g. device 1; see again “test element group” in ¶ [0025]).
wherein the first fuse head (bottom 40) and the second fuse head (top 40) at least partially overlap in a vertical direction (as reasonably illustrated by Fig. 5 below).

    PNG
    media_image1.png
    297
    891
    media_image1.png
    Greyscale

With respect to the limitation “for detecting a status of the fuse”, this does not patentably distinguish the claimed invention over the prior art because the limitations are either function or intended use that do not limit the claim to a particular structure or process of making (see MPEP § 2114 II holding that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim).  
In the instant case, the “detecting structure” (1) is fully capable of being used “for detecting a status of the fuse”.  Thus this limitation is prima facie unpatentable in view of Ahn.

Regarding Claim 4, Ahn teaches the semiconductor device of claim 1, wherein the first fuse head (bottom 40) is electrically coupled to a gate of the transistor (10; see ¶ [0032] teaching “first fuse 30 may be formed on an active layer or a gate layer level”).






Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ahn or, in the alternative, under 35 U.S.C. 103 as obvious over Ahn in view of U.S. Pre-Grant Pub. 2006/0163571 to Lim et al. (from hereinafter Lim, prior art of record).
Regarding Claim 12, Ahn teaches a semiconductor device (see Figs. 4-5 reproduced above for convenience) semiconductor device, comprising: 
a substrate (semiconductor substrate 100; see ¶ [0025]); 
an insulating layer (e.g. a gate dielectric layer, which the examiner submits is an inherent requirement of the transistor devices Ahn details in ¶ [0025], teaching “test element 10 may include… a P channel transistor for a logic gate, an N channel transistor for a logic gate, a field N channel transistor, a field P channel transistor, a capacitor for a logic gate, a contact chain or resistor, but is not limited thereto”) positioned above the substrate (100), wherein the insulating layer (15) has two ends (e.g. left and right sides; see Fig. 4A); 
a first doped region (e.g. either source or drain of the active layer, which are inherent in the transistor devices disclosed in ¶ [0025]; see also ¶ [0032]) formed in the substrate (100) and positioned at one end of the two ends of the insulating layer; 
a second doped region (e.g. other source or drain of the active layer, again, which are inherent in the transistor devices disclosed in ¶ [0025]; see also ¶ [0032]) formed in the substrate (100) and positioned at the other end of the two ends of the insulating layer, wherein the second doped region (e.g. source) is opposite to the first doped region (e.g. drain); 
a control terminal (e.g. gate layer, which is inherent in the transistor devices disclosed in ¶ [0025]; see also ¶ [0032]) positioned above the insulating layer; 
a first fuse head (bottom 40) positioned above the control terminal (e.g. gate layer; see ¶ [0032]) and electrically coupled to the control terminal (e.g. gate layer; see ¶ [0032]); 
a second fuse head (top 40) positioned above the first fuse head (bottom 40); and 
a fuse area (30) positioned between the first fuse head (bottom 40) and the second fuse head (top 40);
wherein the first fuse head (bottom 40) and the second fuse head (top 40) at least partially overlap in a vertical direction (as reasonably illustrated by Fig. 5 above).
The examiner submits that Ahn inherently teaches the specific transistor configuration including the claimed insulating layer, first doped region, second doped region, and control terminal, as detailed above.
However, in the alternative and merely arguendo, the examiner submits that even if Ahn did not teach this claimed transistor configuration, the claimed transistor configuration would nevertheless be obvious in view of prior art Lim, who does teach a similar semiconductor device (e.g. Figs. 2-4) comprising:
an insulating layer (e.g. gate insulating layer 15; see ¶ [0034]) positioned above a substrate (11), wherein the insulating layer (15) has two ends (e.g. left and right sides; see Fig. 4A reproduced below for convenience); 
a first doped region (e.g. drain 21a; see ¶ [0034]) formed in the substrate (11) and positioned at one end of the two ends of the insulating layer (15); 
a second doped region (e.g. source 21b; see ¶ [0034]) formed in the substrate (11) and positioned at the other end of the two ends of the insulating layer (15), wherein the second doped region (21b) is opposite to the first doped region (21a); 
a control terminal (e.g. gate 17/57e; see ¶ [0034]) positioned above the insulating layer (15).

    PNG
    media_image2.png
    520
    812
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the transistor (10) of Ahn having the claimed configuration, because Lim demonstrates that this structure is an art-recognized equivalent used for the same purpose as a semiconductor transistor integrated with a fuse. (See MPEP § 2144.06)  

Regarding Claim 14, Ahn teaches the semiconductor device of claim 12, wherein the control terminal (e.g. gate layer; see ¶ [0032]) comprises a doped layer (17) and a metal layer (57e), the doped layer (17) is positioned on the insulating layer (15), and the metal layer (57e) is positioned on the doped layer (17).



Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the examiner submits that it would not be obvious to modify closest prior art Ahn by implementing the similar limitations of Claim 6 and 16 including first and second voltage sources coupled signal detector and various transistor terminals as claimed.

Response to Arguments
Applicant’s arguments with respect to Amended Claims 1 and 12 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 100/10/2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892